Appellant, having been convicted of manslaughter under the provisions of Sec. 860.01 Fla. Stats, 1941 (same F.S.A.), *Page 21 
has brought the record and judgment here for review on appeal.
The only question presented amounts to a challenge to the sufficiency of the evidence to support the verdict and judgment.
There is disclosed by the transcript of the record ample evidence, (which if believed by the jury to support the conviction.
No reversible error having been made to appear, the judgment is affirmed.
So ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.